Citation Nr: 9927607	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  95-16 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension and a 
residual stroke.

2.  Entitlement to service connection for bilateral hip 
replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
November 1980.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for hypertension and a residual stroke is 
plausible.  

2.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for bilateral hip replacement is 
plausible.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for hypertension and a residual stroke.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran has not submitted a well-grounded claim for 
service connection for bilateral hip replacement.  
38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records are negative for complaints, 
findings or treatment for hypertension, a cardiovascular 
disorder or a hip condition.  The records show that on 
entrance examination in January 1976 the veteran's sitting 
and recumbent blood pressure was 156/90 and 154/86, 
respectively.  In February 1976, his blood pressure was 
154/86, 142/88, and 154/86, and in September 1976, blood 
pressure was 160/98, 154/98, and 148/88.  In completing the 
report of medical history, associated with the October 1980 
separation examination, the veteran indicated in the negative 
relative to the question whether he "ever had or have you 
now" swollen or painful joints, high or low blood pressure, 
or heart trouble.  His blood pressure was 140/80, and 
clinical evaluation of the heart and lower extremities was 
normal. 

On VA examination in January 1981, the veteran's sitting 
blood pressure was 140/90.  

VA and private treatment records dated from 1984 to 1993 show 
that in March 1985 blood pressure readings were 180/110, 
182/105, 168/102, and 160/90.  The veteran was diagnosed with 
hypertension and was prescribed Dyazide.  The records 
indicate periodic monitoring and changes in medication from 
Dyazide to Tenormin to Hydrochlorothiazide (HCTZ).  On a June 
1986 treatment record, a history of stroke in March 1986 with 
left arm paralysis was noted.  In May 1986, the veteran 
complained of chest pains and reported atrial fibrillation, 
etiology unknown, in March 1986.  A pelvis X-ray in September 
1992 showed that the veteran had sclerosis of both femoral 
heads with flattening compatible with ischemic necrosis of 
both femoral heads.  The records report that the veteran had 
a left total hip arthroplasty in April 1993 and a right total 
hip arthroplasty in June 1993.  There was also evidence of 
degenerative changes involving both hips, with avascular 
necrotic change.  

In March 1995, the veteran testified that he had no pre-
service medical problems and that he was told he had high 
blood pressure on his enlistment examination.  During 
service, he did not have his blood pressure monitored; 
however, during a brief hospitalization, his blood pressure 
was noted to be high.  After service, a doctor told him that 
his blood pressure was high.  He did not recall when this 
occurred.  His blood pressure was normally 150-160/90.  He 
was put on medication in 1983 or 1984.  In February 1985, he 
suffered a stroke caused by high blood pressure.  He was 
paralyzed on the left side.  He recovered on his own 
initiative except for some problems with his left upper 
extremity.  He recalled getting blurred vision and headaches 
in service and feels that the stresses of duty aggravated his 
blood pressure condition and, ultimately, brought on the 
stroke.  He further testified that he fell in service due to 
slipping on wet decks on board ships and also would also bump 
into objects.  He would limp on occasion and his hip would 
"catch."  He had no treatment in service.  About 1 to 1 1/2 
years after service, he saw a doctor for knee pain.  Later it 
was discovered that the knee pain was actually a hip problem.  
He was put on medication and eventually had bilateral hip 
surgery in 1993.  See March 1995 hearing transcript.  

In April 1998, the National Personnel Records Center advised 
that the veteran was not on active duty for training from 
1980 to 1982.  

In January 1999, the service department indicated that they 
had no record in their system of service medical records for 
the veteran's naval reserve period.  


Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy at 81.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service on or 
after January 1, 1947, and a disease, such as arthritis, 
hypertension or any cardiovascular disorder becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

In this case, there is no competent evidence of record to 
support the contention that there is a relationship between 
the veteran's active service and the claimed conditions.  As 
noted above, the service medical records are negative for 
findings of hypertension, a cardiovascular disease or a hip 
condition.  The Board notes that the post-service medical 
evidence simply notes treatment for the claimed conditions 
without establishing a nexus between active service and the 
current disabilities.  The Board further notes that there is 
no evidence of record showing the existence of hypertension, 
a cardiovascular disease or arthritis of the hips to a 
compensable degree within one year after service.  Because 
the medical evidence does not show that the claimed 
conditions are related to service, the claims are not 
plausible and, therefore, not well-grounded.  Rabideau v. 
Derwinski, 2 Vet.App. 141, 143-44 (1992).

The Board rejects the veteran's assertions of present 
disability attributable to service or a service-connected 
disability as probative of a well-grounded claim.  Such 
opinions involve medical causation or medical diagnosis as to 
the effect that the claims are "plausible" or "possible" 
as required by Grottveit.  As the United States Court of 
Appeals for Veterans Claims (Court) (formerly known as the 
United States Court of Veterans Appeal) held in Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992), lay persons are not 
competent to offer medical opinions, so the assertions of lay 
persons concerning medical causation cannot constitute 
evidence of a well-grounded claim.

Given the veteran's failure to submit a well-grounded claim, 
the Board need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.  

The Court has held that if the veteran fails to submit a 
well-grounded claim, the VA is under no duty to assist him in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
see Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990); see also 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); 38 C.F.R. 
§ 3.159(a).  The veteran's representative contends that, 
subsequent to the Court's decisions pertaining to this issue, 
the VA expanded its duty to assist the veteran in developing 
evidence to include the situation in which the veteran has 
not submitted a well-grounded claim.  Veterans Benefits 
Administration Manual M21-1, Part III, Chapter 1, 1.03(a), 
and Part VI, Chapter 2, 2.10(f) (1996).  The veteran's 
representative further contends that the M21-1 provisions 
indicate that the claim must be fully developed prior to 
determining whether the claim is well grounded, and that this 
requirement is binding on the Board.  The Board, however, is 
required to follow the precedent opinions of the Court.  
38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 2 Vet.App. 
8, 14 (1991).  Subsequent to the revisions to the M21-1 
manual, in Morton v. West, 12 Vet.App. 477 (1999), req. for 
en banc consideration by a judge denied, No. 96-1517 (U.S. 
Vet. App. July 28, 1999) (per curiam), the Court addressed 
and rejected this precise argument as raised by the veteran 
in this case with respect to M21-1 manual provisions 
concerning the development of claims.  Id. at 484-86.  In 
that decision, the Court held that the Secretary cannot 
undertake to assist a veteran in developing the facts 
pertinent to his or her claim until such claim has first been 
established to be well grounded.  Id..  Thus, the Court's 
holding on the issue of the VA's duty to assist in connection 
with the well-grounded claim determination is quite clear.  
Therefore, the  Board has determined that, in the absence of 
a well-grounded claim, the VA has no duty to assist the 
veteran in developing his case.  See Epps v . Gober, 126 F.3d 
1464 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for hypertension and a 
residual stroke is denied.

Entitlement to service connection for bilateral hip 
replacement is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

